DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed May 12, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy and date of publication of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined through information referred to therein has not been considered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James Mildrew et al., US 2018/0143756 A1.


Independent claim 1, Mildrew discloses a method comprising: 
receiving at a server from a mobile device a first multi-view interactive digital media representation (MVIDMR) (i.e. server uses and receives images from a mobile device - Para 38, 60) including a plurality of two-dimensional images of an object and background scenery captured from different viewpoints along a path of the mobile device through space (i.e. a 3D model presented from different views generated using aligned seis or subsets of captured 3D data - Para 42,78) along an arc that is concave with respect to the object (i.e. capture images from a concave path - Para 45), the plurality of two-dimensional images being navigable in one or more dimensions (i.e. a 3D model presented from different views generated using aligned sets or subsets of captured 3D data ~ Para 42,73); 

determining via a processor at the server a designated location within the first MVIDMR at which to insert a visual element (i.e. determining a display position for a tad, e.g. visual element, with the 3D model - Para 88: Fig. 44; the tag may include text/object/video/audio - Para 83, 86); 

generating via the processor a second MVIDMR navigable in one or more dimensions by inserting the visual element into one or more of the plurality of two- dimensional images (i.e. insert the tag in the 3D model or into a select view of the 3D model — Para 87, 89; Fig. 4A), and; 

and transmitting the second MVIDMR to the mobile device (i.e. communicate the 3D model with the associated tags to the mobile device for rendering - Fig. 4A; Para 96).  



Claim 6, Mildrew discloses the method recited in claim 1, wherein the plurality of two-dimensional images are linked at least in part based on their content (i.e. a 3D model presented from different views generated using aligned sets or subsets of captured 3D data - Para 42,73).  


Claim 7, Mildrew discloses the method recited in claim 6, wherein linking the plurality of two-dimensional images based on their content comprises modeling the object in three dimensions (i.e. a 3D model presented from different views generated using aligned sets or subsets of captured 3D data – Para 42, 78).  
 


Claim 9, Mildrew discloses the method recited in claim 1, wherein determining the designated location comprises constructing a three-dimensional representation of the object at the server based on the first MVIDMR (i.e. determining a display position for a tag, e.g. visual element, with the 3D model - Para 88: Fig. 4A; the tag may include text/object/video/audio ~ Para 83, 86).  

Claim 10, Mildrew discloses the method recited in claim 9, the method further comprising: identifying the visual element based on the three-dimensional representation of the object (i.e. the server determines the visual and structural qualities needed to apply a tag - Para 88).  


Claim 11, Mildrew discloses the method recited in claim 10, wherein analyzing the MVIDMR to identify the visual element comprises: determining a type of visual element that is appropriate for the designated location (i.e. the server determines the visual and structural qualities needed to apply a tag - Para 88; the server determines the tag to display in association with points of interest is located in a desired view of the 3D model - Para 98).  



Claim 12, Mildrew discloses the method recited in claim 10, wherein analyzing the MVIDMR to identify the visual element comprises: determining a type of visual element that is appropriate for the object (i.e. server determines the tag to display in association with points of interests located in a desired view of the 3D model - Para 98).  

Claim 13, Mildrew discloses the method recited in claim 9, wherein inserting the visual element comprises: projecting the visual element onto the three-dimensional representation (i.e. a tag is displayed overlaying the representation of the 3D model - Para 92).



Claim 14, Mildrew discloses the method recited in claim 1, wherein the visual element is selected from the group consisting of: a three-dimensional representation (i.e. a tag can include 3D objects - Para 83), a video (i.e. a tag can include a point of interest which may be a video and may include another 2D model - Para 83, 86), and a two-dimensional image (i.e. a tag can include images - Para 83).  



Claim 15, Mildrew discloses the method recited in claim 1, wherein inserting the visual element comprises: projecting the visual element onto a surface (i.e. tag is associated with a surface or point in the 3D model - Para 87; and displayed overlaying the representation of the 3D model - Para 92).  



Claim 16, Mildrew discloses the method recited in claim 1, wherein the arc is a closed loop around the object (i.e. images captured from a device at different positions and orientations provide interior or exterior features - Para 25, 45). 

  

Independent claim 17, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.
 


Independent claim 19, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James Mildrew et al., US 2018/0143756 A1 as applied to claims 1, 17 and 19 above, and further in view of Bruno Francois et al., US 10,284,794 B1.
 
 
 
 
 
Claim 2, Mildrew suggests the method recited in claim 1, wherein the first MVIDMR includes inertial data captured from an inertial measurement unit at the mobile device as he teaches discloses the 3D model includes camera data (Para 62) captured from a camera of the mobile device (Para 60) using location data of the capture device (Para 65).  
Francois discloses wherein the first MVIDMR includes inertial data captured from an inertial measurement unit at the mobile device (i.e. the camera includes sensors, e.g. gyroscope – col. 8, ll. 4-10; gyroscope data correlates to the image – col. 24, ll. 35-40; tracked features make a smooth composite image – col. 6, ll. 32-42).

It would have been obvious to one of skill in the art before the effective filing date of the claimed invention at the time the invention was made to substitute Francois’ first MVIDMR includes inertial data captured from an inertial measurement unit at the mobile device with the camera data of Mildrew because each use a camera to capture location data in association with captured images, which yields predictable results.



Claim 3, Mildrew discloses the 3D model includes camera data (Para 62) captured from a camera of the mobile device (Para 60) using location data of the capture device (Para 65).  

Mildrew fails to disclose the method recited in claim 2, wherein the inertial measurement unit includes an accelerometer, and wherein the inertial data includes accelerometer data, which Francois discloses (i.e. camera includes accelerometers used to determine change in position/orientation – col. 8, ll. 4-17).  

It would have been obvious to one of skill in the art before the effective filing date of the claimed invention at the time the invention was made to combine Francois’ the inertial measurement unit includes an accelerometer, and wherein the inertial data includes accelerometer data with the method of Mildrew because each uses a camera to capture location data via sensors to determine a correlation with captured images, where an accelerometer is an exemplary sensor.  One would have been motivated to combine Francois’ the inertial measurement unit includes an accelerometer, and wherein the inertial data includes accelerometer data with the method of Mildrew to improve determination of the camera changes in orientation and position relative to capturing an image (Francois, col. 8, ll. 12-16).




Claim 4, Mildrew discloses the 3D model includes camera data (Para 62) captured from a camera of the mobile device (Para 60) using location data of the capture device (Para 65).  

Mildrew fails to disclose the method recited in claim 2, wherein the inertial measurement unit includes a gyroscope, and wherein the inertial data includes gyroscopic data, which Francois discloses (i.e. camera includes gyroscopic sensors used to determine change in position/orientation – col. 8, ll. 4-17).  

It would have been obvious to one of skill in the art before the effective filing date of the claimed invention at the time the invention was made to combine Francois’ the inertial measurement unit includes a gyroscope, and wherein the inertial data includes gyroscopic data with the method of Mildrew because each uses a camera to capture location data via sensors to determine a correlation with captured images, where a gyroscope is an exemplary sensor.  One would have been motivated to combine Francois’ the inertial measurement unit includes a gyroscope, and wherein the inertial data includes gyroscopic data with the method of Mildrew to improve determination of the camera changes in orientation and position relative to capturing an image (Francois, col. 8, ll. 12-16).


 
Claim 5, Mildrew suggests the method recited in claim 2, wherein the plurality of two-dimensional images are linked at least in part based on the inertial data as he teaches using sensor data input to determine alignments between 3D data sets (Para 63).

Francois discloses the method recited in claim 2, wherein the plurality of two-dimensional images are linked at least in part based on the inertial data
(i.e. camera includes sensors, e.g. gyroscope – col. 8, ll. 4-10; gyroscope data correlates to the image – col. 24, ll. 35-40; tracked features make a smooth composite image – col. 6, ll. 32-42).

It would have been obvious to one of skill in the art before the effective filing date of the claimed invention at the time the invention was made to combine Francois’ plurality of two-dimensional images are linked at least in part based on the inertial data with the method of Mildrew because each use camera data, which includes data obtained via sensors, to associate images based on position, to provide the benefit of generation of a smooth composite image (Francois, col. 6, ll. 32-42).




Claim 8, Mildrew discloses a 3D model presented from different views generated using aligned seis or subsets of captured 3D data (Para 42,78).

Mildrew fails to disclose the method recited in claim 6, wherein linking the plurality of two-dimensional images based on their content comprises modeling the background scenery in two dimensions, which Francois discloses (i.e. tracked features make a smooth composite image – col. 6, ll. 32-42; camera estimates 3D points from 2D observations and rejects 3D points behind the camera observation position, which suggests the background behind the subject of interest remains in 2D – col. 12, ll. 20-40; col. 12-13, ll. 53-3).

It would have been obvious to one of skill in the art before the effective filing date of the claimed invention at the time the invention was made to combine Francois’ wherein linking the plurality of two-dimensional images based on their content comprises modeling the background scenery in two dimensions with the method of Mildrew because use of camera data to associate images based on feature positions, while maintaining a 2D view of image content not associated with the subject features provides the benefit of a generating a smooth composite image with a 360 degree representation of a subject image (Francois, col. 6, ll. 7-11, 32-42).




Claim 18, Mildrew suggests the method recited in claim 1, wherein the first MVIDMR includes inertial data captured from an inertial measurement unit at the mobile device as he teaches discloses the 3D model includes camera data (Para 62) captured from a camera of the mobile device (Para 60) using location data of the capture device (Para 65) and wherein the plurality of two-dimensional images are linked at least in part based on the inertial data as he teaches using sensor data input to determine alignments between 3D data sets (Para 63) and on their content (i.e. a 3D model presented from different views generated using aligned sets or subsets of captured 3D data - Para 42,73).  Mildrew discloses wherein determining the designated location comprises constructing a three- dimensional representation of the object at the server based on the first MVIDMR (i.e. determining a display position for a tag, e.g. visual element, with the 3D model - Para 88: Fig. 4A; the tag may include text/object/video/audio ~ Para 83, 86), wherein linking the plurality of two-dimensional images based on their content comprises modeling the object in three dimensions (i.e. a 3D model presented from different views generated using aligned sets or subsets of captured 3D data – Para 42, 78), the method further comprising identifying the visual element based on the three- dimensional representation of the object at least in part by determining a type of visual element that is appropriate for the designated location (i.e. the server determines the visual and structural qualities needed to apply a tag - Para 88; the server determines the tag to display in association with points of interest is located in a desired view of the 3D model - Para 98) and for the object (i.e. server determines the tag to display in association with points of interests located in a desired view of the 3D model - Para 98).  


Mildrew fails to disclose the one or more non-transitory computer readable media recited in claim 17, wherein the inertial measurement unit includes an accelerometer and a gyroscope, and wherein the inertial data includes accelerometer data and gyroscopic data, wherein linking the plurality of two-dimensional images based on their content comprises modeling the object in three dimensions and modeling the background scenery in two dimensions.


Francois discloses the one or more non-transitory computer readable media recited in claim 17, wherein the first MVIDMR includes inertial data captured from an inertial measurement unit at the mobile device (i.e. the camera includes sensors, e.g. gyroscope – col. 8, ll. 4-10; gyroscope data correlates to the image – col. 24, ll. 35-40; tracked features make a smooth composite image – col. 6, ll. 32-42), wherein the inertial measurement unit includes an accelerometer and a gyroscope, and wherein the inertial data includes accelerometer data and gyroscopic data  (i.e. camera includes accelerometers used to determine change in position/orientation – col. 8, ll. 4-17 ; camera includes gyroscopic sensors used to determine change in position/orientation – col. 8, ll. 4-17), wherein linking the plurality of two-dimensional images based on their content comprises modeling the object in three dimensions and modeling the background scenery in two dimensions (i.e. generate 3D representation of a subject - col. 6, ll. 7-11, 32-42; tracked features make a smooth composite image – col. 6, ll. 32-42; camera estimates 3D points from 2D observations and rejects 3D points behind the camera observation position, which suggests the background behind the subject of interest remains in 2D – col. 12, ll. 20-40; col. 12-13, ll. 53-3).


It would have been obvious to one of skill in the art before the effective filing date of the claimed invention at the time the invention was made to combine Francois’ wherein the first MVIDMR includes inertial data captured from an inertial measurement unit at the mobile device, wherein the inertial measurement unit includes an accelerometer and a gyroscope, and wherein the inertial data includes accelerometer data and gyroscopic data, wherein linking the plurality of two-dimensional images based on their content comprises modeling the object in three dimensions and modeling the background scenery in two dimensions with the method of Mildrew because each uses a camera to capture location data via sensors to determine a correlation with captured images, where an accelerometer and a gyroscope are exemplary sensors and use of camera data to associate images based on feature positions, while maintaining a 2D view of image content not associated with the subject features provides the benefit of improved determination of camera changes in orientation and position relative to capturing an image (Francois, col. 8, ll. 12-16) to generate a smooth composite image with a 360 degree representation of a subject image (Francois, col. 6, ll. 7-11, 32-42).




Claim 20, the corresponding rationale as applied in the rejection of claim 18 applies herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619